The action is for false imprisonment and malicious prosecution. On the trial plaintiff voluntarily discontinued the cause of action for false imprisonment and the jury disagreed on the cause of action for malicious prosecution. Subsequently plaintiff moved to be relieved of her voluntary discontinuance. The Special Term denied the motion. Order affirmed, with ten dollars costs and disbursements. Appeal from original order dismissed. Lazansky, P. J., Davis, Johnston and Adel, JJ., concur; Young, J., dissents.